Title: Thomas Jefferson to Louis H. Girardin, 31 March 1819
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
             Monticello Mar. 31. 19. 
          
          I have a grandson, Francis Eppes whom I should be very glad to have put under your tuition the present year, and I have written to his father, mr John W. Eppes to request his assent to it. in the mean time it is necessary for me to be able to assure him that you can recieve him, & also to state to him the conditions terms of your school. a cousin of his goes also with him, as they are inseparable, and have constantly been together from their cradle. he is a son of mr Baker of the Council of state. Eppes is reading Horace & Xenophon. Baker Horace and the Greek testament. will you be so good as by the return of the mail to inform me whether you can recieve them, & what are the terms, that I may communicate them to his father. I say by the return of the mail, as I am setting out for Bedford within a few days and shall be some time absent. I salute you with friendship and respect
           Th: Jefferson 
        